NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                               File Name: 13a0292n.06

                                             No. 12-3597

                              UNITED STATES COURT OF APPEALS                               FILED
                                   FOR THE SIXTH CIRCUIT                               Mar 22, 2013
                                                                                 DEBORAH S. HUNT, Clerk
LYUDMYLA KLYM,                                         )
                                                       )
          Petitioner,                                  )
                                                       )       ON PETITION FOR REVIEW
v.                                                     )       FROM THE UNITED STATES
                                                       )       BOARD OF IMMIGRATION
ERIC H. HOLDER, JR., Attorney General,                 )       APPEALS
                                                       )
          Respondent.                                  )
                                                       )


          BEFORE: MARTIN, SUHRHEINRICH, and COLE, Circuit Judges.


          PER CURIAM. Lyudmyla Klym, a citizen of Ukraine, petitions for review of an order by

the Board of Immigration Appeals that dismissed her appeal of a decision by an immigration judge

(IJ) who denied her applications for asylum and withholding of removal.

          Klym entered the United States in 2007. She applied for asylum and withholding of removal

claiming that she had suffered persecution in Ukraine due to her Pentecostal religious beliefs. After

a hearing, an IJ denied Klym’s requests for relief on the ground that her testimony was not credible.

The Board concluded that the IJ’s credibility finding was not clearly erroneous and dismissed Klym’s

appeal.

          We review an adverse credibility finding in an immigration case for substantial evidence, and

may reverse only if a reasonable adjudicator would be compelled to conclude to the contrary. Yu v.
No. 12-3597
Klym v. Holder

Ashcroft, 364 F.3d 700, 702–03 (6th Cir. 2004). Substantial evidence supported the IJ’s credibility

finding.

       The IJ recognized the address listed as Klym’s on her application as that of an agency that

prepares asylum applications. Klym initially denied any familiarity with the agency, and then

admitted only that she obtained the form from them, contending that she prepared it herself with the

assistance of an English-speaking friend. The IJ also noted that Klym’s testimony was disturbingly

similar to the facts from a case he had heard earlier that day involving a Baptist from Kurdistan.

Additionally, Klym changed both the month and year of the incident when nationalists allegedly

pushed her down some stairs from what she reported in her application. She was also inconsistent

concerning the injuries she allegedly suffered on that occasion, as she testified at first to suffering

strained ligaments, but changed her position when presented with documentation she submitted

showing a broken bone. Finally, Klym testified to lengthy hospital stays following the injuries she

received, but her supporting documentation was from an outpatient clinic.

       A petitioner on review from an adverse credibility finding must do more than offer a

plausible explanation for her inconsistent statements. She must demonstrate that a reasonable

factfinder would be compelled to credit her testimony. See Majidi v. Gonzales, 430 F.3d 77, 80 (2d

Cir. 2005). In her brief, Klym argues that the inconsistencies noted by the IJ could be explained as

translation problems or typographical errors. However, a reasonable factfinder would not be

compelled to accept these explanations. Therefore, we conclude that the IJ’s credibility finding to

be supported by substantial evidence. Absent credible testimony, Klym did not establish eligibility



                                                 -2-
No. 12-3597
Klym v. Holder

for asylum or withholding of removal. See El-Moussa v. Holder, 569 F.3d 250, 256–57 (6th Cir.

2009).

         The petition for review is denied.




                                              -3-